Citation Nr: 1341655	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  11-03 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than December 11, 2007 for the award of a 70 percent evaluation for service-connected bipolar disorder. 

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) for the period prior to December 11, 2007 on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1993 to January 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  A September 2009 rating decision granted a 70 percent evaluation for bipolar disorder, effective December 11, 2007.  A December 2010 rating decision granted entitlement to TDIU effective July 16, 2009.

The Veteran testified before a Decision Review Officer (DRO) at the RO in July 2009 and June 2010.  She also testified at a hearing before the undersigned Veterans Law Judge at the RO in September 2012.  Transcripts of the hearings are associated with the claims file.

In November 2012, the Board denied the claim for entitlement to an earlier effective date for the award of an increased rating for bipolar disorder.  At that time, the Board also remanded the claim for entitlement to TDIU prior to December 11, 2007.  The Veteran appealed the denial of the claim for an earlier effective date to the Court of Appeals for Veterans Claims (Court).   In July 2013, the Court granted a Joint Motion for Remand filed by the parties, which requested that the November 2012 denial of the earlier effective date claim be vacated and remanded.  The appeal has now returned to the Board along with the claim for entitlement to TDIU prior to December 11, 2007.

The Veteran's claim for an earlier effective date for the award of a 70 percent rating for bipolar disorder arose out of an earlier claim for an increased rating for the same disability.  The Veteran was assigned a 30 percent evaluation for bipolar disorder in a June 2008 rating decision and perfected an appeal with respect to the assigned disability evaluation.  The September 2009 rating decision on appeal awarded an increased 70 percent evaluation effective December 11, 2007.  A claimant is generally presumed to be seeking the maximum evaluation available under law.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  However, a claimant can choose to limit the appeal to a claim for less than the maximum rating.  See Id at 35.  In this case, the Veteran specifically argued that a 70 percent rating was appropriate for her bipolar disorder in an April 2009 statement accompanying her substantive appeal.  Thus, the full increased rating benefit sought on appeal was granted by the assignment of a 70 percent evaluation in the September 2009 rating decision and the claim for an increased rating for bipolar disorder is not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to comply with VA's duty to assist the Veteran in developing evidence to substantiate her claims.  Specifically, efforts should be made to obtain outstanding records of relevant VA treatment from the Dallas VA Medical Center (VAMC) and to comply with the Board's previous remand instructions. 

In a December 2007 statement submitted in support of her claim for an increased rating for bipolar disorder, the Veteran requested that VA obtain records of treatment from the Dallas VAMC dating from January 2008.   The RO obtained the records reported by the Veteran which consisted of a mental health note dated January 7, 2008.  However, in statements dated throughout the claims period, the Veteran has also reported that she began treatment at the Dallas VAMC in 2004 for depression and was diagnosed with bipolar disorder at the same facility in 2007.  She contends that records from the Dallas VAMC dated prior to January 2008 are highly probative to the current claims before the Board, as they document worsening symptoms of bipolar disorder in the year prior to December 11, 2007 and contain findings related to her claim for TDIU prior to the same period.  

The procurement of potentially pertinent VA medical records referenced by a veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, VA must request records of treatment from the Dallas VAMC for the period prior to January 7, 2008.  

A remand is also required to comply with the November 2012 remand orders of the Board.  The claim for entitlement to TDIU during the period prior to December 11, 2007 was remanded by the Board in November 2012 for referral to the Director of Compensation and Pension in accordance with 38 C.F.R. § 4.16(b) and the Court's decision in Friscia v. Brown, 7 Vet. App. 294 (1995).  The record before the Board does not establish that the requested development was completed, most likely due to the Veteran's appeal to the Court of the claim for an earlier effective date for the award of an increased rating for bipolar disorder.  In any event, the Board errs as a matter of law when it fails to ensure compliance with its remand orders.  Stegall v. West, 11 Vet. App 268 (1998).  Therefore, the claim for entitlement to TDIU prior to December 11, 2007 must be remanded to ensure compliance with the November 2012 remand orders.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the Dallas VAMC for the period prior to January 7, 2008.  Associate any records received pursuant to this request with the Veteran's paper or virtual claims file.  All efforts to obtain the records must be documented in the claims file.  If unable to procure the records, contact the Veteran and request that she submit copies of any Dallas VAMC records in her possession.  

2.  Then, refer the Veteran's claim for TDIU for the period prior to December 11, 2007 to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 4.16(b) for consideration of whether TDIU is warranted on an extraschedular basis.

3.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


